Citation Nr: 0016455	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-02 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of seborrheic dermatitis, with actinic keratosis 
and tinea pedis onychomysosis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1946 until August 
1947.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which service connection for 
seborrheic dermatitis, with actinic keratosis and tinea pedis 
onychomysosis was granted and assigned a 10 percent 
evaluation.  


REMAND

The RO granted service connection for seborrheic dermatitis, 
with actinic keratosis and tinea pedis onychomysosis in May 
1998 and assigned a 10 percent evaluation.  The veteran 
timely appealed this initial evaluation.  

The United States Court of Appeals for Veterans Claims (the 
Court) held that there is a distinction between a claim based 
on disagreement with the original rating awarded and a claim 
for an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate statement of the 
case.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, supra.  

While this claim is in remand status, in accordance with 
Fenderson the RO should review the evidence of record at the 
time of the May 1998 rating decision that was considered in 
assigning the original disability rating for the veteran's 
seborrheic dermatitis, with actinic keratosis and tinea pedis 
onychomysosis, then consider all the evidence of record to 
determine whether the facts showed that the veteran was 
entitled to a higher disability rating for this disability at 
any period of time since his original claim. 

After a review of the record, the Board finds that a further 
physical examination is needed to address the rating criteria 
for skin disorders.  The Court has held that there must be 
examination reports containing sufficient information to rate 
a disability in accordance with the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  An 
examiner should evaluate the veteran's seborrheic dermatitis, 
with actinic keratosis and tinea pedis onychomysosis in 
accordance with the guidance of the Court and the applicable 
regulations.  The veteran is advised that if he fails to 
report for such examination without good cause, his claim for 
increase shall be denied.  38 C.F.R. 3.655 (1999).  

The issue of entitlement to an increased evaluation for 
seborrheic dermatitis, with actinic keratosis and tinea pedis 
onychomysosis is REMANDED to the RO for the following: 

1.  The RO should schedule the veteran 
for a VA skin examination.  The entire 
claims folder must be made available to 
and be reviewed by the examiner.  All 
necessary tests and studies should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The physician 
should provide a complete rationale for 
all conclusions reached.  The physician 
should address the rating criteria stated 
in 38 C.F.R. § 4.118 (1999), the schedule 
of ratings for the skin.

2.  The RO should review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequately address the 
rating criteria, the report must be 
returned for corrective action.  

3.  Thereafter, the RO should review the 
claim for an increased rating for 
seborrheic dermatitis, with actinic 
keratosis and tinea pedis onychomysosis.  
In so doing, the RO should review the 
evidence of record at the time of the May 
1998 rating decision that was considered 
in assigning the original disability 
rating for the service-connected 
seborrheic dermatitis, with actinic 
keratosis and tinea pedis onychomysosis, 
then consider all the evidence of record 
to determine whether the facts showed 
that the veteran was entitled to a higher 
disability rating for this seborrheic 
dermatitis, with actinic keratosis and 
tinea pedis onychomysosis at any period 
of time since his original claim.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  

5.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto. 

Then, the claims folder should be returned to the Board for 
further appellate consideration, if appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

